Exhibit 99.1 PRESS RELEASE October 5, 2007 COMMUNITY BANCORP. ANNOUNCES QUARTERLY DIVIDEND Derby, VT For Immediate Release For more information, contact Richard C. White at 802-334-7915 Community Bancorp., the parent company of Community National Bank, has declared a dividend of seventeen cents per share payable November 1, 2007 to shareholders of record as of October 15, 2007. Community National Bank is an independent bank that has been serving its communities since 1851, with offices now located in Derby, Derby Line, Island Pond, Barton, Newport, Troy, St. Johnsbury, Montpelier and Barre.
